         Case 1:18-cv-00634-RDM Document 37 Filed 03/19/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 MARGARET FOWLER,

                Plaintiff,

        v.                                            Civil Action No. 1:18-cv-00634-RDM

 DISTRICT OF COLUMBIA, et al.,

                Defendants.


     DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANTS’
      MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED COMPLAINT

       Plaintiff’s threadbare Opposition is largely unresponsive to the arguments raised in

Defendants’ Motion. Moreover, Plaintiff concedes that ABRA is non sui juris and that she

cannot proceed on her Age Discrimination in Employment (ADEA) claims. Therefore, the Court

should grant Defendants’ Motion to Dismiss Plaintiff’s Second Amended Complaint.

I.     Plaintiff Concedes Defendants’ Arguments That ABRA is Non Sui Juris and That
       Her ADEA Claim Fails.

       Defendants argued that ABRA is non sui juris and should be dismissed from the instant

lawsuit. Plaintiff entirely ignored—and thus conceded—this argument in her Opposition. See

generally Pl.’s Opp’n. Similarly, Plaintiff does not contest Defendants’ arguments that her

ADEA claims are barred by the statute of limitations, and that the Second Amended Complaint

does not plead that the alleged adverse actions were taken because of her age. Plaintiff’s

Opposition does not address any of Defendants’ arguments regarding her ADEA claims.

Therefore, she has conceded both that ABRA is non sui juris and that the Court should dismiss

her ADEA claims. See Hopkins v. Women’s Div., Gen. Bd. of Glob. Ministries, 284 F. Supp. 2d

15, 25 (D.D.C. 2003) (“It is well understood in this Circuit that when a plaintiff files an
         Case 1:18-cv-00634-RDM Document 37 Filed 03/19/20 Page 2 of 3



opposition to a dispositive motion and addresses only certain arguments raised by the defendant,

a court may treat those arguments that the plaintiff failed to address as conceded.”) Accordingly,

the Court should dismiss ABRA as a defendant and dismiss Count II of Plaintiff’s Second

Amended Complaint.

II.    Plaintiff Has Failed to State a Hostile Work Environment Claim.

       Plaintiff fails to address Defendants’ arguments that her complaints do not rise to the

level of a hostile work environment claim. In addressing Defendants’ argument that the Second

Amended Complaint fails to adequately plead that the alleged actions were taken because of her

age or her gender, Plaintiff merely restates that she was a woman subjected to alleged actions by

a male supervisor and that younger male colleagues were not subjected to the same actions. See

Pl.’s Opp’n at 4-5. Not only does this argument not address the issue of whether the alleged

actions are sufficient to constitute a hostile work environment, but it also does not address the

glaring deficiency in the Second Amended Complaint—namely that Plaintiff does not allege she

was subjected to the various actions because of her gender or age. This simply does not satisfy

the pleading requirements set forth in Iqbal. Ashcraft v. Iqbal, 556 U.S. 662, 678 (2009). This

causal connection is an element of her claim, and to proceed, Plaintiff must allege specific facts

to properly allege a connection. She has not done so, and therefore the Court should dismiss her

hostile work environment claims.

II.    Plaintiff Improperly Attempts to Bolster Her Retaliation Claim with Facts Not
       Contained in Her Second Amended Complaint.

       In response to Defendants’ arguments that Plaintiff failed to plead sufficient facts to

establish a retaliation claim, Plaintiff improperly inserted facts that were not included in her

Second Amended Complaint. It is well-established that a plaintiff cannot amend his complaint

through an opposition brief. Mazloum v. District of Columbia, 442 F. Supp. 2d 1, 12 n. 7

                                                  2
         Case 1:18-cv-00634-RDM Document 37 Filed 03/19/20 Page 3 of 3



(D.D.C. 2006); Arbitraje Casa de Cambio, S.A. de C.V. v. United States Postal Serv., 297 F.

Supp. 2d 165, 170 (D.D.C. 2003). See Pl.’s Opp’n. at 5-6. Apparently in support of her

argument, Plaintiff also attached two exhibits to her Opposition, which is plainly improper for

pleadings under Fed. R. Civ. P. 12(b)(6). Despite this, Plaintiff is still unable to maintain a

retaliation claim as nearly 16 months elapsed between Plaintiff’s alleged protected activity and

her termination. Plaintiff has pled insufficient facts to establish causation in the absence of her

ability to rely on temporal proximity.

                                          CONCLUSION

       For the foregoing reasons, along with the reasons stated in Defendants’ initial motion, the

Court should dismiss Plaintiff’s Second Amended Complaint with prejudice.

Date: March 19, 2020                          Respectfully submitted,

                                              KARL A. RACINE
                                              Attorney General for the District of Columbia

                                              CHAD COPELAND
                                              Deputy Attorney General
                                              Civil Litigation Division

                                              /s/ Alicia M. Cullen
                                              ALICIA M. CULLEN [1015227]
                                              Chief, Civil Litigation Division, Section III

                                              /s/ Michelle G. Hersh
                                              MICHELLE G. HERSH [980097]
                                              Assistant Attorney General
                                              441 Fourth Street, N.W., Suite 630 South
                                              Washington, D.C. 20001
                                              Phone: 202-807-0360
                                              Fax: 202-741-8982
                                              Email: michelle.hersh@dc.gov

                                              Counsel for Defendants District of Columbia and
                                              the District of Columbia Alcoholic Beverage
                                              Regulation Administration



                                                  3
